ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Both of the 4 page IDSs filed 3/26/21 have been considered and initialed copies of the PTO-1449s are enclosed.
The 5 page IDS filed 3/26/21 was not considered because it fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
Applicant again argues that there are a vast number of possibilities when combining therapies of the treatment of cancer.  In this regard, applicant argues that merely looking at the treatment of hematologic cancers targeted by anti-CD20 therapies, “the number of possibilities for the 2nd agent would still be too large for a try-them-all approach to demonstrate motivation to combine. Applicant also argues that “while the cited references may establish that both CD20 binding antibodies and immunotherapeutics agents are capable of being used in combination therapy, they fall short of providing motivation to be combined with each other”.  Applicant argues that Kerkhoven does not solve this problem and re-iterates the arguments from the response Kerkhoven does not address this type of issue.  Applicant needs to look at the rejection and not the vast number of possibilities that may be present in combining anti-anti-CD20 antibody with any immunotherapeutic drug.  The rejection is focused on the combination of rituximab and resiquimod.  As stated in the rejection, Coiffier and Dotan are both directed to using one compound (i.e. rituximab) for the treatment of DLBCL and that the antibody can be used in combination therapy.  Dovedi is directed to using one compound (resiquimod) for the treatment of DLBCL.  Thus, these references are not disclosing a “vast number of possibilities”.  Each reference is disclosing only one compound and it is this compound that is used in the combination.
Applicant argues that the Office has no rationale for combining rituximab with resiquimod.  As stated in the rejection, both Coffier and Dotan disclose combination therapy with rituximab.  The motivation comes from these references and Kerkhoven.  
In response to the Examiner’s arguments that Coffier, Dotan and Dovedi are limited to one compound, Applicant argues that this argument open the possibilities to a vast number of cancers.  Coffier is limited to treatment of DLBCL.  Dotan is limited to lymphomas and specifically shows it use in treatment of DBLCL.  While Cherfils does disclose “cancers”, it clearly states that in the preferred embodiment, the cancer is DLBCL (para 33).  Thus, the references are not generically referring to cancers, they specifically discloses, if not limited to, DLBCL.

Applicant argues the dosages in Li refers to the conjugate and not the activating moiety and that the term “active ingredient” in Li refers to distinct compounds such as the conjugate or a secondary agent (citing para 267) and that  dosing of conjugates is different from dosing of unconjugated drugs.  While Li does not specifically define “active ingredient” as “activating moiety” and Li does not even define “active ingredient”, it is clear that the dosages in Li are based on the active ingredient and Li further states in para 276 that “determination of an effective amount is well within the capabilities of those skilled in the art”.   Thus, Li supports that optimization is within the purview of skilled in the art.  Since both Dovedi and Cherfils both disclose the use of resiquimod in the treatment of DLBCL, one of skill in the art would look at art the uses resiquimod for determining dosages of resiquimod and optimize said dosing.
Applicant argues that Li is the lynchpin of the limitations of claims 21-22, and 25-26.  As clearly stated in the rejection, page 10 of non-final action mailed 10/23/2020, Li discloses dosages and that optimization is within the purview of those skilled in the art (MPEP 2144.05(II)) are both used to show optimization of dosages.
Applicant argues that the Examiner did not address the issues of toxicity (citing Pockros) and that systemic administration of resiquimod is discontinued due to lack of significant therapeutic value.  This was addressed above.  Additionally, Cherfils (2011) 

Double Patenting
This rejection is held in abeyance.

/Sheela J. Huff/Primary Examiner, Art Unit 1643